Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed November 22, 2021 in response to the Office Action of August 20, 2021 is acknowledged and has been entered.  Claim 15 has been cancelled. Claims 1 and 6 have been amended.
2.	Claims 1-14, 16, and 17 are currently being examined.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	 Claims 1-14, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.

A non-clinical test method comprising a first step identifying, using a specimen collected from an experimental animal, the profile of a lesion site of the experimental animal by a quantitative technique identifying a number of expressed cells of a target protein and an area occupied by the expressed cells, wherein the profile comprises an expression level per cell of the target protein, and wherein a frozen or heated needle is used when collecting the specimen to minimize bleeding.

Applicant argues that support for the amendments can be found throughout the specification, as filed, in at least paragraphs [0077]-[0081] and [0093]. The present amendments clarify that the quantitative techniques identify (i) a type, number, and morphology of expressed cells of a target protein; and (ii) an area occupied by the expressed cells. The profile of the lesion site comprises an expression level per cell of the target protein, and a frozen or heated needle is used when collecting the specimen to minimize bleeding/hemorrhaging.

A review of the cited support reveals for identifying the expression level of the target protein per cell, the number of cells expressing the protein and the expression level per unit area of the tissue of the target protein (paragraphs [0077]-[0081]) and freezing or heating a needle (biopsy needle) to be used for collecting the specimen so as to freeze or burn the tumor site (paragraph [0093]. However this does not provide support for identifying a number of expressed cells of a target protein and an area occupied by the expressed cells, which is distinct from the expression level of the target protein per cell, the number of cells expressing the protein and the expression level per unit area of the tissue of the target protein. Additionally, nowhere in the .  Thus, the amendment of claim 1, and by incorporation its dependent claims, is a method of a different scope from that disclosed in the specification and claims as originally filed and is new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to what the term “a number expressed cells of a target protein and an area occupied by the expressed cells” in amended claim 1 is referring.  Are the cells themselves being expressed or is the target protein being expressed in the cells? Thus the metes and bounds of the claim cannot be determined and the claim is indefinite.  Claims 2-14, 16, and 17 are also indefinite by incorporation by reference of the limitations of claim 1.  The claims will be interpreted to encompass both interpretations.
Amendment of the term in claim 1 to, e.g., “a number of cells expressing a target protein and an area occupied by the target protein expressing cells” would help to obviate this rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim 1, 2, 7, 8, 11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0099264 (Dobosz et al.  April 10, 2014, IDS), “Dobosz” evidenced by Dong et al. (Scientific Reports 2019  9:5692, pp. 1-11, of record), “Dong”  in view of  US Pat. No. 3,598,108 (Jamshidi et al. Aug. 10, 1971), “Jamshidi”.

Dobosz teaches determining the level of expression and percentage of cells expressing IGF1 receptor, HER2, and HER3 in lung cancer xenograft tumors. See Examples 1-3, Figures 1-3 and claims 1-14.  Dobosz teaches treating lung cancer xenograft tumors with antibodies to IGF1 receptor, HER2, and HER3. See Examples 1-3, Figures 1-3 and claims 1-14.
	Dobosz teaches that detecting includes quantitative analysis of signals emitted from a label.  See ¶ 0085. 
	Dobosz teaches using the MAESTRO system to measure fluorescently signals from labeled tumor tissue.  See ¶¶ 0112 -0115.  Dobosz teaches analyzing an area of the tumor sample measuring the average signal, total signal, and maximum signal with the MAESTRO system.  See ¶ 0115.
Dobosz teaches labeling the antibodies with quantum dots, which are nanoparticles. See ¶¶ 0135-0136 and claim 5. 
With regard to claim 17, Dong teaches that Her2 is a phosphorylated protein in Calu3 lung cancer xenografts used by Dobosz.  See Examples 1-3 and Figures 1-3 of Dobosz and Figures 3 and 5 of Dong. 
Dobosz additionally teaches that the samples can be flash frozen.  See ¶¶ 0097 and 0100. 
Dobosz teaches as set forth above, but does not teach using a frozen or heated needle when collecting the sample to minimize bleeding.

Jamshidi teaches that needle is heated to cauterize the wound or cooled to freezing to prevent bleeding.  See column 2-line 35 to column 3 line 10. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dobosz and Jamshidi to use the biopsy needle of Jamshidi to obtain one or many of the samples of Dobosz to preserve the samples of Dobosz and to cauterize or freeze the wound.  One would have been motivated to use biopsy needle of Jamshidi to prevent bleeding during the isolation of the biopsy. 
Response to Arguments
6.	Applicant argues that neither Dobosz nor Dong disclose the “quantitative technique” “the profile of the lesion site,” and the use of “a frozen of heated needle” to minimize bleeding, as claimed. Prior to the present amendments, Dobosz is cited as disclosing “determining a level of expression and percentage of cells expressing IFG1, HER2, and HER3 in lung cancer xenograft tumors,” and fluorescent detection of signals from a labeled tumor tissue. Office Action, at 3. However, neither Dobosz nor Dong contain any disclosure regarding “identifying a number of expressed cells”, “an area occupied by the expressed cells” or the use of “a frozen or heated needle” to minimize bleeding. 
Applicant’s arguments have been considered, but have not been found persuasive. Dobosz teaches determining the level of expression and percentage of cells expressing IGF1 receptor, HER2, and HER3 in lung cancer xenograft tumors. See Examples 1-3, Figures 1-3 and claims 1-14.  Determining the level of expression and percentage of cells expressing the markers, 
   
7.	Claim 1-7, 9, 12, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jäger et al. (Oncotarget May 27, 2015 6(25): 21,522-21,532, IDS), “Jäger in view of  US Pat. No. 3,598,108 (Jamshidi et al. Aug. 10, 1971), “Jamshidi”
Jäger teaches the establishment and characterization of patient-derived primary xenografts (PDX). Patient tumors were grafted under the renal capsule of mice and subsequently transplanted over multiple generations. Patient tumor and PDX were processed for analysis of copy number variations by aCGH, gene expression by microarray, and expression of target pathways by immunohistochemistry (IHC). One PDX harboring an FGFR3 mutation was treated with an inhibitory monoclonal antibody targeting FGFR3. Array CGH revealed shared chromosomal aberrations in the patient tumors and PDX. Gene expression microarray and IHC confirmed that PDXs maintain similar patterns to the parental tumors. See abstract and Figures 1-4.
Jäger quantitatively compares with immunohistochemistry the expression levels of Ki67, p-RB, p53, IFBP3, EGFR, FGFR3, and HER2 and other proteins in at least 13 generations of transplants to the primary tumor.  See Figure 3 and p. 21527-left column.  

Jäger teaches determining tumor neovascularization by staining for CD31. See p. 21529-right column and Figure 3.  
Jamshidi teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Jäger and Jamshidi to use the biopsy needle of Jamshidi to obtain one or many of the samples of Jäger to preserve the samples of Jäger and to cauterize or freeze the wound.  One would have been motivated to use biopsy needle of Jamshidi to prevent bleeding during the isolation of the biopsies of Jäger. 

Response to Arguments
8.	Applicant argues that Jäger does not disclose the “quantitative technique” and “the profile of the lesion site,” as claimed.
Applicant’s arguments have been considered, but have not been found persuasive. Jäger quantitatively compares with immunohistochemistry the expression levels of Ki67, p-RB, p53, IFBP3, EGFR, FGFR3, and HER2 and other proteins in at least 13 generations of transplants to the primary tumor.  See Figure 3 and p. 21527-left column.   Additionally Jäger quantitatively compares the percentage of Ki67 stained nuclei in PDX tissue treated or not with an anti-FGFR3 antibody and graphed the results with a histogram.  See Figure 4E and 4F and p. 21529-right column.  Determining the level of expression and percentage of cells expressing the markers, such as by immunohistochemistry, would require identifying the number of cells expressing a 

9.	Claim 1-4, 6, 7-9, 12, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montecinos et al. (PLoS ONE Jan. 31, 2012 7(1): e29623: 1-13, https://doi.org/10.1371/journal.pone.0029623, IDS ), “Montecinos” evidenced by Caligiuri G. (Circulation Research 2020: 126: 1178-1189, of record), “Caligiuri”  in view of  US Pat. No. 3,598,108 (Jamshidi et al. Aug. 10, 1971), “Jamshidi”.
Montecinos characterizes the burst of angiogenesis by endogenous human blood vessels in primary xenografts of fresh surgical specimens of benign prostate or prostate cancer (CaP) tissue that occurs between days 6–14 after transplantation into SCID mice pre-implanted with testosterone pellets. See abstract, Materials and Methods, and Figures 1-9. 
Montecinos quantitatively determines and graphical expresses the average microvessel density (MVD) per field in primary human xenografts before transplant and over 15 days after transplant.  See Figure 3h and Materials and Methods.  Montecinos graphically expresses in a histogram the fold increase of MVD by quantification of human CD31 positive cells in primary xenograft tissue. See Figure 3i and Materials and Methods. 
Montecinos quantitatively determines the proliferation of endothelial cells in the xenografts by quantitating the Ki-67 positive cells as a percentage of CD31 positive endothelial cells.  See Figure 4 and Materials and Methods.
	CD31 is cell surface antigen and is targeted by molecular target drugs. See Caligiuri, entire article, abstract in particular. 

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Montecinos and Jamshidi to use the biopsy needle of Jamshidi to obtain one or many of the samples of Montecinos to preserve the samples of Montecinos and to cauterize or freeze the wound.  One would have been motivated to use biopsy needle of Jamshidi to prevent bleeding during the isolation of the biopsies of Montecinos. 

Response to Arguments
10	Applicant argues that Montecinos does not disclose the “quantitative technique” and “the profile of the lesion site,” as claimed.
Applicant’s arguments have been considered, but have not been found persuasive. Montecinos quantitatively determines and graphical expresses the average microvessel density (MVD) per field in primary human xenografts before transplant and over 15 days after transplant.  See Figure 3h and Materials and Methods.  Montecinos graphically expresses in a histogram the fold increase of MVD by quantification of human CD31 positive cells in primary xenograft tissue. See Figure 3i and Materials and Methods.  Montecinos quantitatively determines the proliferation of endothelial cells in the xenografts by quantitating the Ki-67 positive cells as a percentage of CD31 positive endothelial cells.  See Figure 4 and Materials and Methods. Determining the level of expression and percentage of cells expressing the markers, such as by immunohistochemistry, would require identifying the number of cells expressing a level of the markers per cell in an area occupied by cells expressing the markers to calculate the 

11.	Claim 1, 2, 6-10, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0031902 (Pestano et al. Feb. 8, 2007), “Pestano” in view of  US Pat. No. 3,598,108 (Jamshidi et al. Aug. 10, 1971), “Jamshidi”.
	Pestano teaches that the invention provides methods and reagents for determining or predicting response to cancer therapy, as well as dual therapy treatments.  See abstract.
	Pestano teaches quantitatively detecting in human tumor xenografts the expression level of pMEK and HIF-1. See Example 4 and Figure 9A-C.
	Pestano teaches taking sample biopsies. See ¶ 0082.
  	Pestano teaches using antibodies labeled with quantum dots (QDOT), which are nanoparticles. See Example 4. 
	Pestano teaches immunohistochemical staining of downstream molecules in EGF/mTOR pathways under hypoxic conditions.  See Examples 1 and 2. 
Pestano teaches, for optical imaging, a digital application (VMSI) with image quantification based on the intensity (expressed as average optical density, or avg. OD) of the stain converted to a numerical score was utilized. A high-resolution image was captured for each sample and the OD value was determined based on specific classifiers for the shape and color range for positively stained cells. At least three different areas per specimen were captured using either a 20Xor 40x objective lens. See ¶ 0102. 

Pestano quantitatively graphs in histogram or curve form the combined score for HIF-1 or pMEK expression. See Figures 4B, 4C and 7C. 
Pestano quantitatively graphs the expression of level of HIF-1a expression compared to the cell number expressing HIF1a after DFO treatment.  See Example 2 and Figure 6. 
Pestano teaches that the amount of target protein may be quantified by measuring the average optical density of the stained antigens. Concomitantly, the proportion or percentage of total tissue area stained can be readily calculated, for example as the area stained above a control level (such as an antibody threshold level) in the second image. See ¶ 0083. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Pestano and quantitatively determined and graphically express the levels of the markers of Pestano, such as HIF1a and pMEK, in xenograph transplants so that one could have analyzed the expression data in an in vivo setting in response to cancer therapeutic and determine or predict response to the cancer therapy.  One of skill in the art could have readily chosen from the quantitative analytical techniques of Pestano to most effectively determine or predict response to the cancer therapy.  
Additionally, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Pestano and Jamshidi to use the biopsy needle of Jamshidi to obtain one or many of the samples of Pestano to preserve the samples of Pestano and to cauterize or freeze the wound.  One would have been motivated to use biopsy needle of Jamshidi to prevent bleeding during the isolation of the biopsies of Pestano. 
Response to Arguments
12.	Applicant argues that that the cited reference does not utilize the claimed “quantitative technique,” which identifies each of a type, number, and morphology of expressed cells, as well as an area occupied by the expressed cells, in order to generate the profile comprising the expression level. As noted in the specification, the claimed profiles can assist in identifying changes occurring over time and/or within the same animal, to improve quality control and more accurately evaluate drug efficacy or toxicity of a drug or a candidate substance. Specification, at [0092].  Applicant argues that in addition, Pestano does not teach or disclose the use of a frozen or heated needle for specimen collection, in order to minimize bleeding.

Applicant’s arguments have been considered, but have not been found persuasive. Pestano teaches quantitatively detecting in human tumor xenografts the expression level of pMEK and HIF-1. See Example 4 and Figure 9A-C. Pestano quantitatively graphs the expression of level of HIF-1a expression compared to the cell number expressing HIF1a after DFO treatment.  See Example 2 and Figure 6.  Pestano teaches that the amount of target protein may be quantified by measuring the average optical density of the stained antigens. Concomitantly, the proportion or percentage of total tissue area stained can be readily calculated, for example as the area stained above a control level (such as an antibody threshold level) in the second image. See ¶ 0083.  Pestano teaches determining the "combined score" that incorporates both the percentage of positive cells and the staining intensity according to the following formula: Combined score= (% positive) x (optical density score).  See ¶ 0102.  Thus, Pestano does teach the claimed quantitative techniques. 

	Additionally Pestano does not need to teach the use of “a frozen or heated needle” to minimize bleeding because this is taught by Jamshidi.  Thus applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above. 
Conclusion
13.	All other objections and rejections recited in the Office Action of August 20, 2021 are withdrawn in view of Applicant’s amendments and arguments.
14.	No claims allowed.
15.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642